Citation Nr: 1705156	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  10-21 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to February 7, 2009, and a rating of 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	James A. Wardell, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to September 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

These matters were previously before the Board in May 2015, when they were remanded for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to appellate review.  

Initially, there appear to be outstanding VA treatment records.  Specifically, a June 2, 2016 psychiatry note indicated that the Veteran should return for a follow-up appointment in four months or October 2016.  To date, VA treatment records subsequent to September 6, 2016 have not been associated with the claims file.  Accordingly, on remand all outstanding VA treatment records must be associated with the record.  

It also appears that the Veteran's PTSD symptoms may have worsened since his last VA examination.  The March 2016 examination report indicated that the Veteran's only current symptoms were depressed mood, anxiety, chronic sleep impairment, and disturbances of mood and motivation.  An April 8, 2016 VA treatment record noted that the Veteran endorsed increased depression.  A May 6, 2016 treatment note indicated that the Veteran's wife reported he was becoming more anxious and forgetful.  Additionally, lay statements from various friends of the Veteran received in November 2016, indicated that the Veteran symptoms had been worsening, that he was suicidal, and that he had periods of unprovoked irritability.  In light of the above symptoms, which were not addressed in the last VA examination report, the Board finds that contemporaneous PTSD examination is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records from September 6, 2016 to present, and associate them with the claims file.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his PTSD, to include any updated Vet Center treatment records.  After securing the necessary releases, request any relevant records identified that are not duplicates      of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran    should be notified of such.

3.  After the above development is completed, schedule the Veteran for a VA examination to address the extent and severity of his PTSD.  The claim file must be made available to the examiner.  All necessary tests are to         be conducted.  The examiner should address all symptomatology of the Veteran's PTSD and detail        any impact on his occupational and social functioning. 

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim, to include consideration of whether referral on an extraschedular basis is warranted.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




